Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 11/18/2021 is acknowledged.  All other claims are withdrawn.


DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 8,215,235 B2).
Regarding claim 1, Moore discloses a breach bag (title), comprising a collapsible, flexible (abstract) cylindrical (1610 – fig. 16) container having a singular continuous tubular bladder with spaced apart flexible interior (1680) and exterior membrane sides (1610), said interior side defining and surrounding a hollow interior portion (fig. 16) into which an explosive charge, such as detonation cord (400 – fig. 16) may be disposed.  
Regarding claim 2, Moore discloses the breach bag of claim 1, wherein said bladder is configured to be filled with water (605 – fig. 7) and/or a water-based composition and when so filled said interior membrane side of said bladder forms an interior space sized to grasp and hold a length of det cord (fig. 8).
Regarding claim 3, Moore discloses the breach bag of claim 2, wherein said bladder is fabricated from flexible thermoplastic (col. 8 line 44) material.  
Regarding claim 4, Moore discloses the breach bag of claim 1, wherein said breach bag is collapsible into a flat (when the bladders 605 are not filled, they would be collapsible into a flat configuration) configuration including four layers of flexible material.  
Regarding claim 5, Moore discloses the breach bag of claim 1, further including an integral fill spout (220 – fig. 7) that attaches to a side of said bladder.  
Regarding claim 6, Moore discloses the breach bag of claim 5, wherein the attachment of said integral fill spout with said side of said bladder does not include rigid valve material (fig. 7).
Regarding claim 7, Moore discloses the breach bag of claim 1, wherein said bladder has an exterior membrane side joined with a lap weld (col. 5 line 36) to a contiguous panel forming an interior membrane side.  
Regarding claim 8, Moore discloses the breach bag of claim 7, wherein said interior and exterior membrane sides each comprise flexible material panels affixed or butt welded at their respective upper and lower edges (col. 5 lines 35-55).  
Regarding claim 9, Moore discloses the breach bag of claim 8, wherein said panels are fabricated from thermoplastic material (col. 8 line 44) suitable for thermoforming and thermoplastic welding.  
Regarding claim 10, Moore discloses the breach bag of claim 1, further including a funicular fill spout (220 – fig. 7) integral with said exterior membrane side.  
Regarding claim 11, see the rejection of claims 1, 2 and 4 above.
Regarding claim 12, see the rejection of claim 5 above.
Regarding claim 13, see the rejection of claim 3 above.
Regarding claim 14, Moore discloses the breach bag of claim 13, wherein said membrane sides are clear PVC (col. 6 line 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Moore (US 8,215,235 B2).
Regarding claims 1-14, Moore discloses the claimed invention except he may not explicitly disclose the exact same materials.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the same materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 1-14, Moore discloses the claimed invention except he may not explicitly disclose the exact same shapes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same shapes, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641